Exhibit 10.1

PRECISION CASTPARTS CORP.

2001 STOCK INCENTIVE PLAN, AS AMENDED

1. Purpose. The purpose of this 2001 Stock Incentive Plan (the “Plan”) is to
enable Precision Castparts Corp. (the “Company”) to attract and retain the
services of (i) selected employees, officers and directors of the Company or any
parent or subsidiary of the Company and (ii) selected nonemployee agents,
consultants, advisers and independent contractors of the Company or any parent
or subsidiary of the Company. For purposes of this Plan, a person is considered
to be employed by or in the service of the Company if the person is employed by
or in the service of any entity (the “Employer”) that is either the Company or a
parent or subsidiary of the Company. As used in this Section 1, the term
“subsidiary” shall include corporations, limited liability companies,
partnerships or other entities directly or indirectly controlled by the Company.

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
Section 10, the shares to be offered under the Plan shall consist of Common
Stock of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall be 10,273,682 shares,* plus the number of shares
subject to outstanding stock options as of May 30, 2008 under the Company’s 1999
Nonqualified Stock Option Plan that expire or terminate after May 30, 2008 and
on or before May 30, 2018 without being exercised. Any shares granted as options
or stock appreciation rights are counted against this limit as one share for
every one share granted. Any shares granted as awards other than options or
stock appreciation rights are counted against this limit as two shares for every
one share granted. If an option, stock appreciation right or Performance-Based
Award (as defined in Section 9 below) granted under the Plan expires, terminates
or is canceled, the unissued shares subject to that option, stock appreciation
right or Performance-Based Award shall again be available under the Plan. If
shares awarded as a bonus pursuant to Section 7 or sold pursuant to Section 8
under the Plan are forfeited to or repurchased by the Company, the number of
shares forfeited or repurchased (multiplied by two) shall again be available
under the Plan. If restricted stock units awarded under Section 8 are cancelled
or forfeited, the number of shares of Common Stock deliverable in connection
with such restricted stock units (multiplied by two) shall again be available
under the Plan.

3. Effective Date and Duration of Plan.

3.1 Effective Date. The Plan shall become effective as of May 24, 2001. No
Incentive Stock Option (as defined in Section 5 below) granted under the Plan
shall become exercisable and no payments shall be made under a Performance-Based
Award, however, until the Plan is approved by the affirmative vote of the
holders of a majority of the shares of Common Stock represented at a
shareholders meeting at which a quorum is present or by means of consent
resolutions, and the exercise of any Incentive Stock Options granted under the
Plan before approval shall be conditioned on and subject to that approval.
Subject to this limitation, options, stock appreciation rights and
Performance-Based Awards may be granted and shares may be awarded as bonuses or
sold under the Plan at any time after the effective date and before termination
of the Plan.

3.2 Duration. The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on the shares have
lapsed. The Board of Directors may suspend or terminate the Plan at any time
except with respect to options and shares subject to restrictions then
outstanding under the Plan. Termination shall not affect any outstanding awards
or any right of the Company to repurchase shares or the forfeitability of shares
issued under the Plan.

 

 

*

Comprised of:

  3,000,000 original shares (adjusted for 2-for-1 stock split effected on
September 9, 2005)

  5,000,000 new shares

  2,273,682 shares available under the 1999 Nonqualified Stock Option Plan

10,273,682



--------------------------------------------------------------------------------

4. Administration.

4.1 Board of Directors. The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate the individuals to whom
awards shall be made, the amount of the awards and the other terms and
conditions of the awards. Subject to the provisions of the Plan, the Board of
Directors may adopt and amend rules and regulations relating to administration
of the Plan, advance the lapse of any waiting period, accelerate any exercise
date, waive or modify any restriction applicable to shares (except those
restrictions imposed by law) and make all other determinations in the judgment
of the Board of Directors necessary or desirable for the administration of the
Plan. The interpretation and construction of the provisions of the Plan and
related agreements by the Board of Directors shall be final and conclusive. The
Board of Directors may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any related agreement in the manner and to
the extent it deems expedient to carry the Plan into effect, and the Board of
Directors shall be the sole and final judge of such expediency.

4.2 Committee. The Board of Directors may delegate to any committee of the Board
of Directors (the “Committee”) any or all authority for administration of the
Plan. Authority to make discretionary awards to non-employee directors of the
Company shall be delegated to a Committee comprised entirely of independent
directors. If authority is delegated to the Committee, all references to the
Board of Directors in the Plan shall mean and relate to the Committee, except
(i) as otherwise provided by the Board of Directors and (ii) that only the Board
of Directors may amend or terminate the Plan as provided in Sections 3 and 11.

5. Awards.

5.1 Types of Awards, Eligibility, Limitations. The Board of Directors may, from
time to time, take the following actions, separately or in combination, under
the Plan: (i) grant Incentive Stock Options, as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), as provided in Sections
6.1 and 6.2; (ii) grant options other than Incentive Stock Options
(“Non-Statutory Stock Options”) as provided in Sections 6.1 and 6.3; (iii) grant
stock appreciation rights as provided in Section 6.4; (iv) award stock bonuses
as provided in Section 7; (v) issue shares subject to restrictions as provided
in Section 8.1; (vi) grant restricted stock units as provided in Section 8.2;
and (vii) award Performance-Based Awards as provided in Section 9. Awards may be
made to employees, including employees who are officers or directors, and to
other individuals described in Section 1 selected by the Board of Directors;
provided, however, that only employees of the Company or any parent or
subsidiary of the Company (as defined in subsections 424(e) and 424(f) of the
Code) are eligible to receive Incentive Stock Options under the Plan. The Board
of Directors shall select the individuals to whom awards shall be made and shall
specify the action taken with respect to each individual to whom an award is
made. At the discretion of the Board of Directors and except as provided in
Section 5.2, an individual may be given an election to surrender an award in
exchange for the grant of a new award. No employee may be granted options or
stock appreciation rights for more than an aggregate of 1,000,0002 shares of
Common Stock in the calendar year in which the employee is hired or 600,000†
shares of Common Stock in any other calendar year.

5.2 No Repricing of Options. Notwithstanding anything to the contrary in the
Plan, the Company shall not engage in any repricing of options granted under the
Plan without further shareholder approval. For this purpose, the term
“repricing” shall mean any of the following or any other action that has the
same effect: (i) lowering the exercise price of an option after it is granted
(except in accordance with Section 10), (ii) buying-out an outstanding option at
a time when its exercise price exceeds the fair market value of the underlying
stock for cash or shares, (iii) any other action that is treated as a repricing
under generally accepted accounting principles, or (iv) canceling an option at a
time when its exercise price exceeds the fair market value of the underlying
stock in exchange for another option, restricted stock, or other equity of the
Company, unless the cancellation and exchange occurs in connection with a
merger, acquisition, spin-off, or similar corporate transaction.

 

 

†

Adjusted for 2-for-1 stock split effected on September 9, 2005.

 

2



--------------------------------------------------------------------------------

6. Stock Options; Stock Appreciation Rights.

6.1 General Rules Relating to Options.

6.1-1 Terms of Grant. The Board of Directors may grant options under the Plan.
With respect to each option grant, the Board of Directors shall determine the
number of shares subject to the option, the exercise price, the period of the
option, the time or times at which the option may be exercised and whether the
option is an Incentive Stock Option or a Non-Statutory Stock Option.

6.1-2 Nontransferability. Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms (i) shall be nonassignable and nontransferable by the optionee,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the optionee’s domicile at
the time of death, and (ii) during the optionee’s lifetime, shall be exercisable
only by the optionee.

6.1-3 Payment on Exercise. Unless the Board of Directors determines otherwise,
on or before the date specified for completion of the purchase of shares
pursuant to an option exercise, the optionee must pay the Company the full
purchase price of those shares in cash or by check or, with the consent of the
Board of Directors, in whole or in part, in Common Stock of the Company valued
at fair market value, restricted stock or other contingent awards denominated in
either stock or cash, promissory notes and other forms of consideration. The
fair market value of Common Stock provided in payment of the purchase price
shall be the closing price of the Common Stock last reported before the time
payment in Common Stock is made or, if earlier, committed to be made, if the
Common Stock is publicly traded, or another value of the Common Stock as
specified by the Board of Directors. No shares shall be issued until full
payment for the shares has been made, including all amounts owed for tax
withholding. With the consent of the Board of Directors, an optionee may request
the Company to apply automatically the shares to be received upon the exercise
of a portion of a stock option (even though stock certificates have not yet been
issued) to satisfy the purchase price for additional portions of the option.

6.1-4 Limitations on Grants to Non-Exempt Employees. Unless otherwise determined
by the Board of Directors, if an employee of the Company or any parent or
subsidiary of the Company is a non-exempt employee subject to the overtime
compensation provisions of Section 7 of the Fair Labor Standards Act (the
“FLSA”), any option granted to that employee shall be subject to the following
restrictions: (i) the option price shall be at least 100 percent of the fair
market value, as described in Section 6.3-1, of the Common Stock subject to the
option on the date it is granted; and (ii) the option shall not be exercisable
until at least six months after the date it is granted; provided, however, that
this six-month restriction on exercisability will cease to apply if the employee
dies, becomes disabled or retires, there is a change in ownership of the
Company, or in other circumstances permitted by regulation, all as prescribed in
Section 7(e)(8)(B) of the FLSA.

6.2 Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions:

6.2-1 Limitation on Amount of Grants. If the aggregate fair market value of
stock (determined as of the date the option is granted) for which Incentive
Stock Options granted under this Plan (and any other stock incentive plan of the
Company or its parent or subsidiary corporations, as defined in subsections
424(e) and 424(f) of the Code) are exercisable for the first time by an employee
during any calendar year exceeds $100,000, the portion of the option or options
not exceeding $100,000, to the extent of whole shares, will be treated as an
Incentive Stock Option and the remaining portion of the option or options will
be treated as a Non-Statutory Stock Option. The preceding sentence will be
applied by taking options into account in the order in which they were granted.
If, under the $100,000 limitation, a portion of an option is treated as an
Incentive Stock Option and the remaining portion of the option is treated as a
Non-Statutory Stock Option, unless the optionee designates otherwise at the time
of exercise, the optionee’s exercise of all or a portion of the option will be
treated as the exercise of the Incentive Stock Option portion of the option to
the full extent permitted under the

 

3



--------------------------------------------------------------------------------

$100,000 limitation. If an optionee exercises an option that is treated as in
part an Incentive Stock Option and in part a Non-Statutory Stock Option, the
Company will designate the portion of the stock acquired pursuant to the
exercise of the Incentive Stock Option portion as Incentive Stock Option stock
by issuing a separate certificate for that portion of the stock and identifying
the certificate as Incentive Stock Option stock in its stock records.

6.2-2 Limitations on Grants to 10 Percent Shareholders. An Incentive Stock
Option may be granted under the Plan to an employee possessing more than 10
percent of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary (as defined in subsections 424(e) and 424(f)
of the Code) only if the option price is at least 110 percent of the fair market
value, as described in Section 6.2-4, of the Common Stock subject to the option
on the date it is granted and the option by its terms is not exercisable after
the expiration of five years from the date it is granted.

6.2-3 Duration of Options. Subject to Sections 6.5-1, 6.5-2 and 6.2-2, Incentive
Stock Options granted under the Plan shall continue in effect for the period
fixed by the Board of Directors, except that by its terms no Incentive Stock
Option shall be exercisable after the expiration of 10 years from the date it is
granted.

6.2-4 Option Price. The option price per share shall be determined by the Board
of Directors at the time of grant. Except as provided in Section 6.2-2, the
option price shall not be less than 100 percent of the fair market value of the
Common Stock covered by the Incentive Stock Option at the date the option is
granted. The fair market value shall be the closing price of the Common Stock
last reported before the time the option is granted, if the stock is publicly
traded, or another value of the Common Stock as specified by the Board of
Directors.

6.2-5 Limitation on Time of Grant. No Incentive Stock Option shall be granted on
or after the tenth anniversary of the last action by the Board of Directors
adopting the Plan or approving an increase in the number of shares available for
issuance under the Plan, which action was subsequently approved within 12 months
by the shareholders.

6.2-6 Early Dispositions. If within two years after an Incentive Stock Option is
granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.).

6.3 Non-Statutory Stock Options. Non-Statutory Stock Options shall be subject to
the following terms and conditions, in addition to those set forth in
Section 6.1 above:

6.3-1 Option Price. The option price for Non-Statutory Stock Options shall be
determined by the Board of Directors at the time of grant, and shall not be less
than 100 percent of the fair market value of the Common Stock covered by the
Non-Statutory Stock Option at the date the option is granted. The fair market
value shall be the closing price of the Common Stock last reported before the
time the option is granted, the lowest reported sale price on the date of grant,
or another value of the Common Stock as specified by the Board of Directors.

6.3-2 Duration of Options. Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors, except
that by its terms no Non-Statutory Stock Option shall be exercisable after the
expiration of 10 years from the date it is granted.

6.4 Stock Appreciation Rights.

6.4-1 Grant. Stock appreciation rights may be granted under the Plan by the
Board of Directors, subject to such rules, terms, and conditions as the Board of
Directors prescribes. With respect to any stock options granted after May 19,
2004, the Board of Directors may provide that at a later date stock

 

4



--------------------------------------------------------------------------------

appreciation rights may be granted in substitution for stock options granted
under the Plan. With respect to each grant, the Board shall determine the number
of shares subject to the stock appreciation right, the period of the stock
appreciation right, and the time or times at which the stock appreciation right
may be exercised. Stock appreciation rights shall continue in effect for the
period fixed by the Board of Directors except that by its terms no stock
appreciation right shall be exercisable after the expiration of 10 years from
the date it is granted.

6.4-2 Stock Appreciation Rights Granted in Connection with Options. If a stock
appreciation right is granted in connection with an option, the stock
appreciation right shall be exercisable only to the extent and on the same
conditions that the related option could be exercised. Upon exercise of a stock
appreciation right, any option or portion thereof to which the stock
appreciation right relates terminates. If a stock appreciation right is granted
in connection with an option, upon exercise of the option, the stock
appreciation right or portion thereof to which the grant relates terminates.

6.4-3 Exercise. Each stock appreciation right shall entitle the holder, upon
exercise, to receive from the Company in exchange therefor an amount equal in
value to the excess of the fair market value on the date of exercise of one
share of Common Stock of the Company over its fair market value on the date of
grant (or, in the case of a stock appreciation right granted in connection with
an option, the option price per share under the option to which the stock
appreciation right relates), multiplied by the number of shares covered by the
stock appreciation right or the option, or portion thereof, that is surrendered.
No stock appreciation right shall be exercisable at a time that the amount
determined under this subparagraph is negative. Payment by the Company upon
exercise of a stock appreciation right shall be made in Common Stock valued at
fair market value. For this purpose, the fair market value of the Common Stock
shall be the closing price of the Common Stock last reported before the time of
exercise, or such other value of the Common Stock as specified by the Board of
Directors.

6.4-4 Fractional Shares. No fractional shares shall be issued upon exercise of a
stock appreciation right. In lieu thereof, cash may be paid in an amount equal
to the value of the fraction or, if the Board of Directors shall determine, the
number of shares may be rounded downward to the next whole share.

6.4-5 Nontransferability. Each stock appreciation right granted in connection
with an Incentive Stock Option and, unless otherwise determined by the Board of
Directors, each other stock appreciation right granted under the Plan by its
terms shall be nonassignable and nontransferable by the holder, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the holder’s domicile at the time of
death, and each stock appreciation right by its terms shall be exercisable
during the holder’s lifetime only by the holder.

6.5 Exercise of Options and Stock Appreciation Rights

6.5-1 Exercise. Except as provided in Section 6.5-2 or as determined by the
Board of Directors, no option or stock appreciation right granted under the Plan
may be exercised unless at the time of exercise the holder is employed by or in
the service of the Company and shall have been so employed or provided such
service continuously since the date the option or stock appreciation right was
granted. Except as provided in Sections 6.5-2 and 10, options and stock
appreciation rights granted under the Plan may be exercised from time to time
over the period stated in each option or stock appreciation right in amounts and
at times prescribed by the Board of Directors, provided that options and stock
appreciation rights may not be exercised for fractional shares. Unless otherwise
determined by the Board of Directors, if a holder does not exercise an option or
stock appreciation right in any one year for the full number of shares to which
the holder is entitled in that year, the holder’s rights shall be cumulative and
the holder may acquire those shares in any subsequent year during the term of
the option or stock appreciation right.

 

5



--------------------------------------------------------------------------------

6.5-2 Termination of Employment or Service.

6.5-2(a) General Rule. Unless otherwise determined by the Board of Directors, if
a holder’s employment or service with the Company terminates for any reason
other than because of total disability, death or, in the case of Nonstatutory
Stock Options or stock appreciation rights, bona fide early retirement, as
provided in Sections 6.5-2(b), (c) and (d), his or her option or stock
appreciation right may be exercised at any time before the expiration date of
the option or stock appreciation right or the expiration of 3 months (6 months
in the case of Nonstatutory Stock Options or stock appreciation rights) after
the date of termination, whichever is the shorter period, but only if and to the
extent the holder was entitled to exercise the option or stock appreciation
right at the date of termination.

6.5-2(b) Termination Because of Total Disability. Unless otherwise determined by
the Board of Directors, if a holder’s employment or service with the Company
terminates because of total disability, his or her option or stock appreciation
right may be exercised at any time before the expiration date of the option or
stock appreciation right or before the date 3 months after the date of
termination (6 months in the case of Nonstatutory Stock Options or stock
appreciation rights), whichever is the shorter period, but only if and to the
extent the holder was entitled to exercise the option or stock appreciation
right at the date of termination. The term “total disability” means a medically
determinable mental or physical impairment that is expected to result in death
or has lasted or is expected to last for a continuous period of 12 months or
more and that, in the opinion of the Company and two independent physicians,
causes the holder to be unable to perform his or her duties as an employee,
director, officer or consultant of the Employer and unable to be engaged in any
substantial gainful activity. Total disability shall be deemed to have occurred
on the first day after the two independent physicians have furnished their
written opinion of total disability to the Company and the Company has reached
an opinion of total disability.

6.5-2(c) Termination Because of Death. Unless otherwise determined by the Board
of Directors, if a holder dies while employed by or providing service to the
Company, his or her option or stock appreciation right may be exercised at any
time before the expiration date of the option or stock appreciation right or
before the date 12 months after the date of death, whichever is the shorter
period, but only if and to the extent the holder was entitled to exercise the
option or stock appreciation right at the date of death and only by the person
or persons to whom the holder’s rights under the option or stock appreciation
right shall pass by the holder’s will or by the laws of descent and distribution
of the state or country of domicile at the time of death.

6.5-2(d) Termination Upon Retirement at Normal Retirement Age or at Bona Fide
early Retirement. Unless otherwise determined by the Board of Directors, in the
event the employment of a holder by the Company or by any subsidiary of the
Company is terminated by retirement at normal retirement age as defined under
the provisions of the Company’s Retirement Plan or under conditions of bona fide
early retirement, any Non-Statutory Stock Option or stock appreciation right may
be exercised at any time prior to its expiration date or the expiration of
twelve months after the date of such termination of employment, whichever is the
shorter period, but only if and to the extent the holder was entitled to
exercise the option or stock appreciation right on the date of such termination.

6.5-2(e) Amendment of Exercise Period Applicable to Termination. The Board of
Directors may at any time extend the 3-month, 6-month and 12-month exercise
periods any length of time not longer than the original expiration date of the
option or stock appreciation right. The Board of Directors may at any time
increase the portion of an option or stock appreciation right that is
exercisable, subject to terms and conditions determined by the Board of
Directors.

6.5-2(f) Failure to Exercise Option or Stock Appreciation Right. To the extent
that the option or stock appreciation right of any deceased holder or any holder
whose employment or service terminates is not exercised within the applicable
period, all further rights to purchase shares pursuant to the option or stock
appreciation right shall cease and terminate.

6.5-2(g) Leave of Absence. Absence on leave approved by the Employer or on
account of illness or disability shall not be deemed a termination or
interruption of employment or service. Unless otherwise determined by the Board
of Directors, vesting of options and stock appreciation rights shall continue
during a medical, family or military leave of absence, whether paid or unpaid,
and vesting of options and stock appreciation rights shall be suspended during
any other unpaid leave of absence.

 

6



--------------------------------------------------------------------------------

6.5-3 Notice of Exercise. Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option or stock appreciation right granted
under the Plan only upon the Company’s receipt of written notice from the holder
of the holder’s binding commitment to purchase shares, specifying the number of
shares the holder desires to acquire under the option or stock appreciation
right and the date on which the holder agrees to complete the transaction, and,
if required to comply with the Securities Act of 1933, containing a
representation that it is the holder’s intention to acquire the shares for
investment and not with a view to distribution.

6.5-4 Tax Withholding. Each holder who has exercised an option or stock
appreciation right shall, immediately upon notification of the amount due, if
any, pay to the Company in cash or by check amounts necessary to satisfy any
applicable federal, state and local tax withholding requirements. If additional
withholding is or becomes required (as a result of exercise of an option or
stock appreciation right or as a result of disposition of shares acquired
pursuant to exercise of an option or stock appreciation right) beyond any amount
deposited before delivery of the certificates, the holder shall pay such amount,
in cash or by check, to the Company on demand. If the holder fails to pay the
amount demanded, the Company or the Employer may withhold that amount from other
amounts payable to the holder, including salary, subject to applicable law.
With the consent of the Board of Directors, a holder may satisfy this
obligation, in whole or in part, by instructing the Company to withhold from the
shares to be issued upon exercise or by delivering to the Company other shares
of Common Stock; provided, however, that the number of shares so withheld or
delivered in connection with an option exercise shall not exceed the minimum
amount necessary to satisfy the required withholding obligation.

6.5-5 Reduction of Reserved Shares. Upon the exercise of an option, the number
of shares reserved for issuance under the Plan shall be reduced by the number of
shares issued upon exercise of the option. Upon the exercise of a stock
appreciation right, all of the shares for which the stock appreciation right is
exercised (that is, shares actually issued pursuant to a stock appreciation
right, as well as the shares that represent payment of the exercise price) will
cease to be available under the Plan. Shares used to pay any withholding taxes
and the exercise price of an option will not become available for future grant
or sale under the Plan.

7. Stock Bonuses. The Board of Directors may award shares under the Plan as
stock bonuses. Shares awarded as a bonus shall be subject to the terms,
conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with any other restrictions determined by the
Board of Directors. The Board of Directors may require the recipient to sign an
agreement as a condition of the award, but may not require the recipient to pay
any monetary consideration other than amounts necessary to satisfy tax
withholding requirements. The agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares awarded shall bear any legends required
by the Board of Directors. The Company may require any recipient of a stock
bonus to pay to the Company in cash or by check upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the recipient fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the recipient, including
salary, subject to applicable law. With the consent of the Board of Directors, a
recipient may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of a stock bonus, the
number of shares reserved for issuance under the Plan shall be reduced by two
times the number of shares issued and by two times the number of shares withheld
to satisfy withholding obligations.

 

7



--------------------------------------------------------------------------------

8. Restricted Stock; Restricted Stock Units.

8.1 Restricted Stock. The Board of Directors may issue shares under the Plan for
any consideration (including promissory notes and services) determined by the
Board of Directors. Shares issued under the Plan shall be subject to the terms,
conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with any other
restrictions determined by the Board of Directors. All Common Stock issued
pursuant to this Section 8 shall be subject to a purchase agreement, which shall
be executed by the Company and the prospective purchaser of the shares before
the delivery of certificates representing the shares to the purchaser. The
purchase agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors.

8.2 Restricted Stock Units. The Board of Directors may grant restricted stock
units under the Plan, including restricted stock units or deferred stock units
that provide for delivery of Common Stock, cash or property at a later date.
Restricted stock units are awards valued in whole or part by reference to, or
otherwise based on, shares of Common Stock, and may give the participant the
right to receive Common Stock at a later delivery date. Restricted stock units
may be granted for any consideration (including promissory notes and services)
determined by the Board of Directors. Restricted stock unit awards may be paid
in shares of Common Stock, cash or any other forms of property as the Board of
Directors shall determine. Subject to the provisions of the Plan, the Board of
Directors shall determine the participants to whom awards shall be made, the
number of shares to be granted pursuant to or by reference to such awards, the
time or times at which Common Stock, cash or other property may be delivered
pursuant to the restricted stock units, any provisions regarding deferral of
delivery of the Common Stock, including deferrals, at the election of the
participants, and all other terms, conditions and restrictions of the awards,
including the effect, if any, on the awards of any dividends on the underlying
stock. Unless otherwise determined by the Board of Directors, each restricted
stock unit granted under the Plan, and all shares of Common Stock subject to
such unit, by its terms shall, prior to the delivery date applicable to the
award, be nonassignable and nontransferable by the participant, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the participant’s domicile at the date
of death.

8.3 Other Provisions. The certificates representing shares of restricted stock
or shares issued in connection with restricted stock units shall bear any
legends required by the Board of Directors. The Company may require any
participant receiving restricted stock or restricted stock units to pay to the
Company in cash or by check upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
participant fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the participant, including
salary, subject to applicable law. With the consent of the Board of Directors, a
participant may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of restricted stock or
the issuance of stock in connection with restricted stock units, the number of
shares reserved for issuance under the Plan shall be reduced by two times the
number of shares issued and by two times the number of shares withheld to
satisfy withholding obligations.

9. Performance-Based Awards. The Board of Directors may grant awards intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the regulations thereunder (“Performance-Based Awards”).
Performance-Based Awards shall be denominated at the time of grant in Common
Stock. Payment under a Performance-Based Award shall be made in Common Stock
(“Performance Shares”). Performance-Based Awards shall be subject to the
following terms and conditions:

9.1 Award Period. The Board of Directors shall determine the period of time for
which a Performance-Based Award is made (the “Award Period”).

 

8



--------------------------------------------------------------------------------

9.2 Performance Goals and Payment. The Board of Directors shall establish in
writing objectives (“Performance Goals”) that must be met by the Company or any
subsidiary, division or other unit of the Company (“Business Unit”) during the
Award Period as a condition to payment being made under the Performance-Based
Award. The Performance Goals for each award shall be one or more targeted levels
of performance with respect to one or more of the following objective measures
with respect to the Company or any Business Unit: net income, operating profit,
operating profit after set-asides, gross margins, earnings per share, earnings
before interest and taxes (“EBIT”), earnings before interest, taxes,
depreciation and amortization (“EBITDA”), sales, total revenues, market share,
cash flow, generation of free cash, operating working capital, working capital,
retained earnings, stock price, total shareholder return, operating expense
ratios, return on sales, return on equity, return on capital, return on net
assets, return on investments, and inventory turns, in each case either before
or after the effect of unplanned acquisitions, divestitures, changes in
accounting method, restructuring charges, asset impairment charges, foreign
currency translations or other specified non-recurring charges (as determined
according to criteria pre-established by the Board of Directors). The Board of
Directors shall also establish the number of Performance Shares to be issued
under a Performance-Based Award if the Performance Goals are met or exceeded,
including the fixing of a maximum payment (subject to Section 9.4). The Board of
Directors may establish other restrictions to payment under a Performance-Based
Award, such as a continued employment requirement, in addition to satisfaction
of the Performance Goals. Some or all of the Performance Shares may be issued at
the time of the award as restricted shares subject to forfeiture in whole or in
part if Performance Goals or, if applicable, other restrictions are not
satisfied.

9.3 Computation of Payment. During or after an Award Period, the performance of
the Company or Business Unit, as applicable, during the period shall be measured
against the Performance Goals. If the Performance Goals are not met, no payment
shall be made under a Performance-Based Award. If the Performance Goals are met
or exceeded, the Board of Directors shall certify that fact in writing and
certify the number of Performance Shares earned or the amount of cash payment to
be made under the terms of the Performance-Based Award.

9.4 Maximum Awards. No participant may be granted in the calendar year in which
the employee is hired Performance-Based Awards under which the maximum amount
issuable is in excess of 500,000 shares of Common Stock or in any other calendar
year Performance-Based Awards under which the maximum amount issuable is in
excess of 300,000 shares of Common Stock.

9.5 Tax Withholding. Each participant who has received Performance Shares shall,
upon notification of the amount due, pay to the Company in cash or by check
amounts necessary to satisfy any applicable federal, state and local tax
withholding requirements. If the participant fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the participant, including salary, subject to applicable law. With the
consent of the Board of Directors, a participant may satisfy this obligation, in
whole or in part, by instructing the Company to withhold from any shares to be
issued or by delivering to the Company other shares of Common Stock; provided,
however, that the number of shares so delivered or withheld shall not exceed the
minimum amount necessary to satisfy the required withholding obligation.

9.6 Effect on Shares Available. The number of shares of Common Stock reserved
for issuance under the Plan shall be reduced by two times the number of shares
issued upon payment of an award and by two times the number of shares withheld
to satisfy withholding obligations.

10. Changes in Capital Structure.

10.1 Stock Splits, Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan and in all other share amounts set forth in the Plan. In
addition, the Board of Directors shall make appropriate adjustment in the number
and kind of shares as to which

 

9



--------------------------------------------------------------------------------

outstanding options and stock appreciation rights, or portions thereof then
unexercised, shall be exercisable, so that the holder’s proportionate interest
before and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Board of Directors shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Board of Directors. Any such
adjustments made by the Board of Directors shall be conclusive.

10.2 Mergers, Reorganizations, Etc. In the event of a merger, consolidation,
plan of exchange, acquisition of property or stock, split-up, split-off,
spin-off, reorganization or liquidation to which the Company is a party or any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
(each, a “Transaction”), the Board of Directors shall, in its sole discretion
(i) make any adjustment to the number and kind of shares of stock deliverable
upon any Transaction affecting the stock issuable in connection with any
restricted stock units and (ii) to the extent possible under the structure of
the Transaction, select one or more of the following alternatives for treating
outstanding options and stock appreciation rights under the Plan:

10.2-1 Outstanding options and stock appreciation rights shall remain in effect
in accordance with their terms.

10.2-2 Outstanding options and stock appreciation rights shall be converted into
options and stock appreciation rights to purchase stock in one or more of the
corporations, including the Company, that are the surviving or acquiring
corporations in the Transaction. The amount, type of securities subject thereto
and exercise price of the converted options and stock appreciation rights shall
be determined by the Board of Directors of the Company, taking into account the
relative values of the companies involved in the Transaction and the exchange
rate, if any, used in determining shares of the surviving corporation(s) to be
held by holders of shares of the Company following the Transaction. Unless
otherwise determined by the Board of Directors, the converted options and stock
appreciation rights shall be vested only to the extent that the vesting
requirements relating to options granted hereunder have been satisfied.

10.2-3 The Board of Directors shall provide a period of 30 days or less before
the completion of the Transaction during which outstanding options and stock
appreciation rights may be exercised to the extent then exercisable, and upon
the expiration of that period, all unexercised options and stock appreciation
rights shall immediately terminate. The Board of Directors may, in its sole
discretion, accelerate the exercisability of options and stock appreciation
rights so that they are exercisable in full during that period.

10.3 Dissolution of the Company. In the event of the dissolution of the Company,
options and stock appreciation rights shall be treated in accordance with
Section 10.2-3.

10.4 Rights Issued by Another Corporation. The Board of Directors may also grant
options, stock appreciation rights, stock bonuses and Performance-Based Awards
and issue restricted stock and restricted stock units under the Plan with terms,
conditions and provisions that vary from those specified in the Plan, provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights, stock bonuses,
restricted stock, restricted stock units and Performance-Based Awards granted,
awarded or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a Transaction.

11. Amendment of the Plan. The Board of Directors may at any time modify or
amend the Plan in any respect. Except as provided in Sections 6.4 and 10
however, no change in an award already granted shall be made without the written
consent of the holder of the award if the change would adversely affect the
holder.

12. Approvals. The Company’s obligations under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
state or federal securities laws.

 

10



--------------------------------------------------------------------------------

13. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of an Employer or interfere in any way with the Employer’s right to
terminate the employee’s employment at will at any time, for any reason, with or
without cause, or to decrease the employee’s compensation or benefits, or
(ii) confer upon any person engaged by an Employer any right to be retained or
employed by the Employer or to the continuation, extension, renewal or
modification of any compensation, contract or arrangement with or by the
Employer.

14. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any shares of Common Stock until
the date the recipient becomes the holder of record of those shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
recipient becomes the holder of record.

15. Foreign Qualified Grants. Awards under the Plan may be granted to such
officers and employees of the Company and its subsidiaries and such other
persons described in paragraph 1 residing in foreign jurisdictions as the Board
of Directors may determine from time to time. The Board of Directors may adopt
such supplements to the Plan or establish sub-plans under this Plan as may be
necessary to comply with the applicable laws of such foreign jurisdictions and
to afford participants favorable treatment under such laws; provided, however,
that no award shall be granted under any such supplement with terms which are
more beneficial to the participants than the terms permitted by the Plan.
Notwithstanding any supplemental or sub-plan created in response to the laws of
a foreign jurisdiction, this Plan shall not be governed by the laws of such
jurisdiction.

 

11